United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 96-2895SI
                                 _____________


Clifford Daniel Raper, and All Other    *
Similarly Situated Employees,           *
                                        *
                    Appellants,         *
                                        *
       v.                               *
                                        *
State of Iowa; Iowa Department of       *
Public Safety,                          *
                                        *
                    Appellees.          *
____________________                    *
                                        *
John M. Varnum, Larry W. Pottridge,     *   Appeals from the United States
and All Other Similarly Situated        *   District Court for the Southern
Employees,                              *   District of Iowa.
                                        *
                    Appellants,         *
                                        *
       v.                               *
                                        *
State of Iowa; Iowa Department of       *
Transportation,                         *
                                        *
                    Appellees.          *
____________________                    *
                                        *
Clinton Phillips, Kurt Gunther, Larry   *
Farrington, Steve Faber, Richard Rewis, *
and All Other Similarly Situated        *
Employees,                             *
                    Appellants,        *
                                       *
       v.                              *
                                       *
Department of Corrections; State of    *
Iowa,                                  *
                                       *
                    Appellees.         *
_____________________                  *
                                       *
Duane Kennedy, and All Other           *
Similarly Situated Employees,          *
                                       *
                    Appellants,        *
                                       *
       v.                              *
                                       *
The Department of Natural Resources; *
State of Iowa,                         *
                                       *
                    Appellees.         *
                                 _____________

                          Submitted: February 12, 1997
                              Filed: June 13, 1997
                               _____________

Before FAGG, HEANEY, and JOHN R. GIBSON, Circuit Judges.
                           _____________

FAGG, Circuit Judge.
      Clifford Daniel Raper and other Iowa state employees brought these lawsuits
contending the State of Iowa is liable for unpaid overtime under the Fair Labor
Standards Act (FLSA). Relying on Seminole Tribe of Florida v. Florida, 116 S. Ct.
1114 (1996), the district court dismissed the employees’ FLSA challenge to the
employment practices of various state agencies for lack of subject-matter jurisdiction.




                                          -3-
See Raper v. Iowa, 940 F. Supp. 1421, 1423-27 (S.D. Iowa 1996). In Seminole Tribe,
the Supreme Court concluded that Congress lacks the power to abrogate a state’s
Eleventh Amendment immunity when it enacts legislation under the Interstate
Commerce Clause. See 116 S. Ct. at 1126-28; see also Moad v. Arkansas State Police
Dep’t, 111 F.3d 585, 586-87 (8th Cir. 1997) (state employees’ FLSA action seeking
unpaid overtime was not authorized by the Commerce Clause). On appeal, the
employees argue the district court failed to recognize that Congress could have revoked
the state’s sovereign immunity from their FLSA lawsuits under the enforcement power
of the Fourteenth Amendment. Like the Sixth Circuit in Wilson-Jones v. Caviness, 99
F.3d 203, 208-11 (6th Cir. 1996), modified on other grounds, 107 F.3d 358 (6th Cir.
1997) (per curiam), we reject the employees’ argument because the FLSA’s overtime
provisions cannot be regarded as serving a Fourteenth Amendment purpose, see id. at
210. Although beyond the scope of the issues in these consolidated appeals, we
nevertheless make clear that we leave for another day the issue of whether the
Fourteenth Amendment gives Congress the power to override a state’s Eleventh
Amendment immunity for violations of the FLSA’s equal pay provisions. See Timmer
v. Michigan Dep’t of Commerce, 104 F.3d 833, 842 (6th Cir. 1997).

      We thus affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-